Citation Nr: 1328468	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
right knee disability.

2.  Entitlement to a rating greater than 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the above claims.

In July 2009, the Veteran asserted that gait changes caused 
by his service-connected knee disabilities cause hip 
discomfort.  This contention raises the issue of service 
connection for a bilateral hip disability secondary to 
service-connected bilateral knee disabilities.  This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative contends that the last VA 
examination, conducted more than five years ago, is too old 
to accurately reflect the current severity of the Veteran's 
service-connected bilateral knee disabilities.  See August 
2013 Written Brief Presentation.  The Veteran has also 
stated that his knees have worsened.  See July 2009 VA Form 
9.  Accordingly, a remand is warranted for a current VA 
examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).

Additionally, appropriate efforts should be made to obtain 
any outstanding relevant VA treatment records and associate 
them with the claims folder or electronic records file.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding 
relevant VA treatment records from the VA 
Medical Center in New Orleans, Louisiana, 
including his records from the VA 
Outpatient Clinic in Baton Rouge, 
Louisiana.  All information which is not 
duplicative of evidence already received 
should be associated with the claims file 
or the Veteran's electronic claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination of his service-
connected right and left knee 
disabilities. The claims file and a 
complete copy of this remand should be 
reviewed in association with the 
examination.  All necessary studies and 
tests should be conducted, including x-
rays, if warranted.  Please note that x-
ray reports from October 2008 recommended 
standing and Merchant's patella views of 
both knees.  The examiner is asked to make 
the following medical determinations: 
 
(a) Provide a current diagnosis and 
identify all residuals attributable to the 
Veteran's right knee disability. 
 
(b) Provide a current diagnosis and 
identify all residuals attributable to the 
Veteran's left knee disability.

(c) Provide the range of motion of the 
Veteran's right and left knees, i.e., 
flexion and extension.

(d) Determine whether there is additional 
functional loss, including reduced range 
of motion, of the right and/or left knee 
that is due to, for example, weakness, 
fatigue, incoordination, swelling, 
deformity or atrophy, or pain.  If there 
is additional limitation of motion caused 
by pain, the examiner should state the 
additional degree of limitation in terms 
of degrees, if possible.  

(e) Consider the Veteran's April 2009 
statement on the flare-ups of his knee 
symptoms during cold weather and determine 
whether there is additional functional 
loss of the right and/or left knee, 
including reduced range of motion, upon 
(i) repetitive use or (ii) flare-ups that 
is due to, for example, weakness, fatigue, 
incoordination, swelling, deformity or 
atrophy, or pain.  If there is additional 
limitation of motion caused by pain upon 
repetitive use or during flare-ups, the 
examiner should state the additional 
degree of limitation in terms of degrees, 
if possible.  

(f) Determine whether the Veteran's right 
and/or left knee disabilities cause 
instability, disturbance of locomotion, 
and/or interference with sitting, 
standing, and weight-bearing, and, if so, 
to what extent.
 
(g) Determine whether there is objective 
evidence of lateral instability or 
recurrent subluxation of the right and/or 
left knee and if so, to what extent.   
 
(h) Determine whether there has been 
removal of the semilunar cartilage of the 
right and/or left knee that is symptomatic 
or whether the semilunar cartilage is 
dislocated and, if so, whether there are 
frequent episodes of locking, pain, and 
effusion into the joint.

(i) Determine whether there is nonunion or 
malunion of the tibia and fibula of the 
right and/or left leg.  If so, is there 
loose motion requiring a brace or other 
marked, moderate, or slight knee 
instability of the right and/or left knee?

(j) Determine whether there is genu 
recurvatum of the right and/or left knee, 
and if so, if it is acquired and 
traumatic, with weakness and insecurity 
objectively demonstrated?

If any requested information cannot be 
provided without resort to speculation, 
indicate whether the inability to provide a 
definitive opinion is due to a need for 
further information, because the limits of 
medical knowledge have been exhausted, or 
for some other reason.

The examiner must identify the facts relied 
on in reaching any opinion provided and 
provide a full explanation as to why those 
particular facts support the examiner's 
conclusions. 

4.  Review the medical examination report 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


